Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 1 July 2021 has been entered.
Claims 1-24 are currently pending. Claims 1-14 and 19-23 are withdrawn.  Claims 15-18 and 24 are considered here.

Withdrawn Rejections/Objections
The objection to the specification is withdrawn
The rejection of claims 15-18 and 24 for indefiniteness and written description is withdrawn.  New rejections for indefiniteness and written description are set forth below.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 should be amended as follows: “The method of claim 15, wherein the modulation or presence …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-18 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
i)    description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose;
ii)    a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
iii)    description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
 The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art (MPEP 2163). 
Oncotarget 8.13 (2017): 20939, TNTs are a recently discovered phenomenon and the molecular basis of their formation is not yet fully understood (Saenz, under INTRODUCTION).  Vignais et al., Stem cells international 2017 (2017), further evidences that new research findings continuously uncover new cell types involved in TNT communication, each have different cargoes, regulatory mechanisms, biological outcomes, etc., giving the field of TNTs an ever growing combinatorial complexity (Vignais, under 1. Introduction; Table 1).  Similarly, Gurunathan et al., Cells 8.4 (2019): 307, evidences that exosomes are a complex and active field of research, with a wide range of potential cell types, cargoes, biological effects, regulatory mechanisms, etc. (Gurunathan, entire doc).  While there is some basic knowledge in the art regarding factors that influence TNT and exosomal formation/communication in vitro (e.g., Vignais, under 2.4. Regulation of TNT Formation; Gurunathan, under 3. Factors Influencing the Biogenesis of Exosomes), there does not appear to be any existing art relating to the modulation of intercellular communication between cells in a subject organism to achieve a particular therapeutic objective such as improving metabolism, as recited in the instant claims.  Moreover, the instant specification does not describe the type of specific details that would evidence possession of such a method, such as working or prophetic examples describing the use of a particular treatment to achieve a particular result in a particular patient population.  TNT and exosomal-based communications are complex, dynamic processes that are widespread throughout the body and would be 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 16 and 18 recite “wherein selection of said macroorganism identified as a candidate comprised data”.  The above limitation defines a method step (selection) as comprising a product (data), making it unclear how the selection step is being limited.  The rejection can be overcome by amending to make clear how the recited date is utilized in the selection step (using process language). For purposes of applying prior art, the claims are construed such that the selection step makes use of the recited forms of data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang et al., Biochimica et Biophysica Acta (BBA)-Molecular Cell Research 1773.7 (2007): 1116-1123 in view of Naksuriya et al., Biomaterials 35.10 (2014): 3365-3383.
Zhang teaches that cancer cells are known to escape immune surveillance by a mechanism involving the secretion of exosomes by the cancer cells which fuse with surrounding natural killer (NK) cells and T-cells and inhibit their activation responses, resulting in immune tolerance (Zhang, under 1. Introduction).  Zhang further teaches that treating tumor cells with 
Claim 15 differs from Zhang in that the method involved improving metabolic function of a subject macroorganism by modifying intercellular communication via modulation of the presence or activity of TNTs or exosomes.
Naksuriya is a review article describing various known therapeutic curcumin formulations and their use in treating cancer, including in vitro, in animal models and in clinical trials (entire doc, including under sections 2-5).  Naksuriya further teaches that curcumin has no dose-limiting toxicity and can be used at a wide range of dosages and administered via a range of modes in vivo (under 5. Clinical trials; Tables 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use curcumin to inhibit tumor cell immune tolerance by modulating exosomal communication between tumor cells and NK cells, as taught by Zhang, in a method involving the treatment of a macroorganism (e.g., human subject) as taught by Naksuriya because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to treat a cancer subject with curcumin in a manner that inhibits tumor cell immune tolerance as taught by Zhang in order to achieve a more efficacious anti-cancer response in the subject.  Treating a cancer subject with curcumin in a manner that inhibits tumor cell immune tolerance as taught by 
Regarding the recitation of a “method of improving metabolic function of an individual” in claim 15, it is noted that neither the claims nor specification defines any particular metabolic function or type of improvement required of the claimed method. Cancer is characterized by aberrant cell growth and proliferation which can be considered a metabolic abnormality, and treating cancer according to the cited combination would thus result in “improving metabolic function” of the subject.
Regarding the recitation in claim 15 that the method modifies communication between a “stressed first cell” and a second cell, it is noted that the instant specification does not expressly define the term “stressed” and it is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The instant specification uses the term “stress” in a manner that includes “physiological or pathological cell stressors, such as toxins, viral infections, hypoxia, hyperthermia, free radicals, and/or DNA damage” (Spec., [0066]).  .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sáenz-de-Santa-María et al., Oncotarget 8.13 (2017): 20939 in view of Roberts et al., Cancer research 68.6 (2008): 1935-1944, as evidenced by Vignais et al., Stem cells international 2017 (2017).
Saenz teaches that tunneling nanotubes (TNTs) play an important role in intercellular communication between cancer cells, and that inhibiting focal adhesion kinase (FAK) signaling significantly reduces TNT formation (entire doc, including under INTRODUCTION; RESULTS).   TNT formation was significantly reduced in cancer cells treated with the FAK inhibitor PF-562271, which is a known anticancer agent (p. 20951, under Regulation of TnT by FAK).  Saenz further teaches that intercellular communication between cancer cells via TNTs can include transfer of organelles, including lysosomes and mitochondria (p. 20942-20946, under Organelle trafficking along TnT in SCC-derived cells).
Claim 15 differs from Zhang in that the method involved improving metabolic function of a subject macroorganism by modifying intercellular communication via modulation of the presence or activity of TNTs or exosomes.
Roberts teaches that FAK is known to play an important role in tumor progression (under Introduction, 1st ¶), and that the drug PF-562271 can be used to significantly inhibit FAK activity in in vivo xenograft models with a variety of tumor types, leading to tumor growth inhibition (under Results).  Roberts further teaches that PF-562271 has the appropriate st ¶ under Discussion; p. 1941, 1st ¶ to p. 1943, last ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use PF-562271 to inhibit FAK kinase and thereby reduce/modulate TNT formation in cancer cells as taught by Saenz, in a method involving the treatment of a macroorganism (e.g., treating a human subject for cancer) as taught by Roberts because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to treat a cancer subject with PF-562271 in a manner that inhibits FAK (and thus would also reduce TNTs) because Roberts teaches that FAK plays an important role in tumor progression and is a promising anticancer drug target.  Treating a cancer subject with PF-562271 in a manner that inhibits FAK and TNTs would have led to predictable results with a reasonable expectation of success because both Roberts teaches that PF-562271 can effectively inhibit FAK in a range of tumor types and is well tolerated and has high potency in human subjects.
Regarding the recitation of a “method of improving metabolic function of an individual” in claim 15, it is noted that neither the claims nor specification defines any particular metabolic function or type of improvement required of the claimed method. Cancer is characterized by aberrant cell growth and proliferation which can be considered a metabolic abnormality, and treating cancer according to the cited combination would thus result in “improving metabolic function” of the subject.  Moreover, Saenz teaches that intercellular communication via TNTs includes transfer of mitochondria, and Vignais evidences that cancer cells that receive 
Regarding the recitation in claim 15 that the method modifies communication between a “stressed first cell” and a second cell, it is noted that the instant specification does not expressly define the term “stressed” and it is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The instant specification uses the term “stress” in a manner that includes “physiological or pathological cell stressors, such as toxins, viral infections, hypoxia, hyperthermia, free radicals, and/or DNA damage” (Spec., [0066]).  Cancer cells are pathologically affected and further contain mutations (DNA damage), and can thus be considered “stressed” within the meaning of the claims.

Claims 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sáenz-de-Santa-María in view of Roberts AND/OR the combination of Zhang in view of Naksuriya, as applied to claim 15, further in view of Siravegna et al., Nature reviews Clinical oncology 14.9 (2017): 531-548.
Claims 16-18 and 24 differ from the combination of Sáenz-de-Santa-María in view of Roberts AND/OR the combination of Zhang in view of Naksuriya, as applied to claim 15, in that: the macroorganism is selected for treatment using data obtained from a sample recited in 
Siravegna teaches that cancer cells release various types of detectable molecules/cells (including tumor-derived DNA/RNA, exosomes, proteins and cells) and that liquid biopsy samples (e.g., blood/plasma or other body fluids such as urine, stool, saliva, etc.) can be advantageously used to detect such molecules/cells for the purpose of diagnosing cancer and/or monitoring cancer treatment (entire doc, including p. 531, 1st ¶ to p. 532, 1st ¶; p. 537-545, under Clinical applications of liquid biopsies and Liquid biopsy in the clinical setting).  Siravegna further teaches that effective patient selection is vital to successful cancer treatments, and that use of liquid biopsies offers advantages over traditional solid tumor-sampling methods, including increased accessibility (particular for difficult to biopsy tissues such as brain, spinal, etc.), safety, timeliness and cost/convenience (p. 542, under Liquid biopsy in the clinical setting).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Sáenz-de-Santa-María in view of Roberts and/or the method of Zhang in view of Naksuriya to treat cancer in a manner that modulates/inhibits cancer cell-derived intercellular communication via exosomes and/or TNTs wherein the patient is selected for treatment and/or the treatment is monitored using a liquid biopsy as taught by Siravegna because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Sáenz-de-Santa-María in view of Roberts and/or the method of Zhang in view of Naksuriya wherein the patient is selected for treatment and/or the treatment is 
Regarding the recitation in claim 24 that the data is used for monitoring modulation of presence or activity of exosomes or TNTs, Siravegna teaches that liquid biopsies can be used to diagnose cancer and monitor cancer treatment.  Since Zhang and Saenz teach that exosomes and TNTs play important roles in intercellular communication by cancer cells, treating cancer via the methods of the cited combinations (e.g., successfully eliminating the cancer) would modulate such intercellular communication (and monitoring the treatment via liquid biopsy would thus involve monitoring modulation of presence or activity of exosomes or TNTs, as recited in claim 24).  Moreover, Siravegna further teaches that liquid biopsies can be used to specifically monitor exosomes and contents thereof (e.g., DNA, siRNA, etc.), and such biopsies would further constitute monitoring modulation of presence or activity of exosomes.

Response to Arguments


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657